Brady, J.
(dissenting).
I have not time at present to express my views of the rights of creditors arising from the due execution of a power, such as granted by Mrs. Cutting, and must content myself by simply observing that the Bevised Statutes do not, m my opinion, contain any provisions designed to abrogate the law on that subject, as it existed *372ill regard to real estate when a valid power was created and exercised. And, farther, that I do not discover from the revisers’ notes any intention to interfere with the results of such a power and its exercise. What is said by them is not as clearly enunciated as it might Be, a peculiarity which generally seems to mark the mystic subject of powers and trusts where treated ; but the whole expression of the revisers, in regard to the matter, leads my mind to the conclusion that they meant to secure the existing rights of creditors more effectually. I therefore dissent from so much of the judgment pronounced by my brethren as conflicts with this opinion.
Judgment modified as directed in opinion of Barrett, J.